Title: To George Washington from Daniel Carroll of Duddington, 28 November 1791
From: Carroll, Daniel (of Duddington)
To: Washington, George



Sir
Carroll’s Burgh [Md.] Novr. 28th 1791

Since I had the honor to write you a few days past, informing you of my disagreeable situation, Major L’Enfant has proceeded with his hands to the demolishing of my building which he has in great Measure effected, having entirely destroyed the roof, & thrown down the greater part of the upper story, in fine the building is ruined, this appears to be the most arbitrary act ever heard of. I expected he wou’d at least have waited until the receipt of your answer, & in the mean time I went to Annapolis, to obtain a bill of Injunction from the Chancellor of Maryland, to prevent his proceeding in the business, which having obtained, I am now advised by my friends, to serve the bill on him, which I shall do immediately on his return from Virginia, where he has

been since he began this destruction of property. I am extremely sorry that I am obliged in my own defense to prosecute this business, which already I perceive makes too much noise, & I am fearfull, may in some measure effect, the grand business already began.
